*687Order affirmed, with costs. Viewed in terms of its general use as a public way open to vehicular traffic, there is little doubt but that the interdictions detailed by both Vehicle and Traffic Law (§ 1210, subd. [a]) and section 435-17.0 of the Administrative Code of the City of New York apply to the subject street, a marginal street then under the jurisdiction of the Commissioner of Marine and Aviation. The order appealed from should be affirmed.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson.